COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-10-009-CV


FORT WORTH BEAUTY SCHOOL, INC.                                    APPELLANT

                                           V.

RICHARD MILBURN ACADEMY                                             APPELLEE

                                        ----------

      FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered “Appellant’s Motion To Dismiss With Prejudice.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM




PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 25, 2010


      1
           See Tex. R. App. P. 47.4.